Citation Nr: 0416881	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  97-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with headaches.   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

3.  Entitlement to service connection for a disability 
manifested by incontinence.   

4.  Entitlement to an increased (compensable) initial rating 
for chronic cervicitis.  

(The issues of service connection for an eye disability, a 
lumbar spine disability, blisters on the ears, bilateral 
hearing loss, and a bilateral knee disability are addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1984 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Seattle, 
Washington, and St. Petersburg, Florida.  A July 1998 RO 
decision granted service connection for chronic cervicitis 
and assigned a noncompensable evaluation, effective 
January 22, 1996.  The veteran appealed that decision.  

The veteran appeared at a videoconference hearing before the 
undersigned in July 2003.  She presented testimony on the 
issues of service connection for residuals of a head injury 
with headaches and a higher rating for chronic cervicitis.  
She did not provide testimony on the issues of service 
connection for incontinence and PTSD.  Nevertheless, at the 
time of her hearing, she submitted her substantive appeal on 
those issues, in which she indicated that she did not want a 
Board hearing; accordingly, the issues are properly before 
the Board at this time.  (The other issues addressed at the 
hearing are the subject of the separate decision.)   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.  


REMAND

The appellant testified that it had been many years since she 
had been afforded a VA examination to determine the nature 
and extent of her chronic cervicitis, and it appears from the 
record that the most recent examination for compensation 
purposes was accomplished in April 1997.  It does not appear 
that the veteran has been afforded VA examinations to 
determine the existence and etiology of any residuals of a 
head injury with headaches, and a disability manifested by 
incontinence.  With respect to PTSD, the file contains 
numerous diagnoses of PTSD, based on various reports of 
stressors, which she states occurred before service, during 
service, and after service.  It must be determined 
specifically whether inservice stressors play an etiological 
role in her PTSD.  Therefore, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.  

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
residuals of a head injury with 
headaches.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to the etiology of any currently 
manifested residuals of a head injury 
with headaches, including whether it is 
as least as likely as not that the 
veteran currently has any residuals of an 
inservice head injury with headaches that 
is related to her active service.  The 
opinion should contain the rationale for 
all conclusions reached.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested PTSD.  The claims file must be 
made available to the examiner for review 
and reviewed by the examiner in 
conjunction the examination.  The 
examiner is requested to offer an opinion 
as to whether the veteran currently has 
PTSD and, if so, whether it is as least 
as likely as not that any currently 
manifested PTSD is related to the 
veteran's active service.  Specifically, 
the veteran has described stressors based 
on personal assaults that she says 
occurred before service, during service, 
and after service.  PTSD diagnoses 
currently of record have been based on 
one or more of these claimed stressors.  
The examiner should specifically identify 
what stressor(s) during service caused, 
or worsened, any currently manifested 
PTSD.  In particular, the examiner should 
address whether the August 1987 incident 
of alleged spousal assault, as documented 
in the file, caused or aggravated PTSD.  
The opinion should contain the rationale 
for all conclusions reached.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
(a) the existence and etiology of any 
current disability manifested by 
incontinence, and (b) the nature and 
extent of her service-connected chronic 
cervicitis.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether the veteran has a current 
disability that is manifested by 
incontinence, and, if so, the diagnosis 
of any such disability, and an opinion as 
to whether it was at least as likely as 
not of service onset, or caused by any 
events which occurred in service.  The 
examiner is also requested to identify 
all symptomatology that associated with 
the veteran's service-connected chronic 
cervicitis, and comment on whether such 
symptoms require continuous treatment, 
and whether the symptoms area controlled 
by continuous treatment.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any determination remains unfavorable, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	KAY D.  HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



